Citation Nr: 0834640	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  07-38 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected fungus infection of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


INTRODUCTION

The veteran served on active duty from January 1947 to 
January 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The veteran's claim for increased 
(compensable) rating for service-connect fungus infection of 
the right foot was received in April 2006.  A July 2006 RO 
rating decision denied an increased (compensable) rating.  

The veteran entered a notice of disagreement with this 
decision, in the form of a Congressional letter referral, 
that was received at the RO in August 2006.  While the 
veteran's letter to the Congressman on its face was somewhat 
ambiguous, subsequent correspondence from the veteran and his 
representative during the one year appeal period reflect both 
the veteran's disagreement with the July 2006 rating decision 
denial of increased (compensable) rating and expresses a 
desire to appeal that decision (veteran's obtaining a 
representative, contacting his Congressman, and general 
expressions of disagreement with the only rating decision in 
question).  Even the RO recognized in the Congressional 
correspondence that was received in August 2006 the veteran's 
desire for a different result, and desire for increased 
(compensable) rating, as indicated by the fact that the RO 
construed the August 2006 correspondence as a claim for 
increased rating, and the readjudicated the claim. 

A statement of the case addressing the increased rating issue 
was mailed in November 2007.  The veteran's timely 
substantive appeal on the increased rating issue was received 
in November 2007. 

The veteran appeared and testified at a personal hearing in 
September 2008 before the undersigned Acting Veterans Law 
Judge in Washington, DC.  A transcript of the hearing has 
been added to the record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

For the entire period of increased rating claim from April 
2006, the veteran's service-connected fungus infection of the 
right foot has manifested flare-ups with symptoms that more 
nearly approximate a superficial unstable scar with frequent 
loss of covering of skin over the scar. 


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for a 10 percent disability rating for the veteran's 
service-connected fungus infection of the right foot have 
been met for the entire period of increased rating claim.  
38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.118, Diagnostic Codes 7813, 7803 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

The U.S. Court of Appeals for Veterans Claims (Court) 
recently issued a decision in the case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which is relevant to this 
case.  For an increased-compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Id.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation; e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

The Board finds that such required notice was given to the 
veteran in this case in letters from the RO dated in May 
2006, August 2006, August 2007, March 2008, and May 2008.  
The May 2008 notice letter specifically advised the veteran 
of the rating criteria need for a higher rating under the 
various potentially applicable diagnostic codes.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Regarding the duty to assist, VA treatment records 
have been obtained and made a part of the file.  The veteran 
was also accorded VA examination of the feet in May 2006 and 
May 2007, the reports of which are of record.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  The Board is satisfied that VA has sufficiently 
discharged its duty in this matter.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria for Rating Right Foot Fungus

In this case, the veteran's service-connected right foot 
fungus infection has been rated as noncompensably (0 percent) 
disabling since 1999.  In April 2006, the veteran submitted a 
claim for increased (compensable) rating.  

The veteran contends that his service-connected right foot 
fungus manifests symptoms that during flare-ups warrant a 10 
percent (compensable) disability rating.  Through his 
representative, he contends that the veteran's symptoms that 
include exudation, itching, shedding, and crusting, and occur 
three times per month, and during flare-ups limit mobility, 
warrant a compensable rating.  Neither the veteran nor his 
representative has contended that a disability rating in 
excess of 10 percent is warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In view of the number of 
atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Diagnostic Code 7813 provides ratings for dermatophytosis (or 
ringworm) in various locations on the body, including the 
body (tinea corporis), the head (tinea capitis), the feet 
(tinea pedis), the beard (tinea barbae), the nails (tinea 
unguium), and the inguinal area, also known as jock itch 
(tinea cruris).  Diagnostic Code 7813 provides that 
dermatophytosis is to be rated as disfigurement of the head, 
face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic 
Code 7806), depending upon the predominant disability.  38 
C.F.R. § 4.118.  In this case, the Board finds that 
manifestation of symptoms analogous to scars is the 
predominant disability of the veteran's service-connected 
right foot fungus disability.  

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq.cm.) 
are rated 40 percent disabling.  Note (1) to Diagnostic Code 
7802 provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  
38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  
38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118. 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10-percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  38 C.F.R. § 
4.118.  Diagnostic Code 7804 also directs the rater to see 38 
C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118. 

Diagnostic Code 7806 provides ratings for dermatitis or 
eczema.  Dermatitis or eczema is to be rated under either the 
criteria under Diagnostic Code 7806 or to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period, 
is rated noncompensably (0 percent) disabling.  Dermatitis or 
eczema that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  Dermatitis or eczema that involves 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118. 



Increased Rating for Right Foot Fungus

After a review of all the evidence, the Board finds that, for 
the entire period of increased rating claim from April 2006, 
the veteran's service-connected fungus infection of the right 
foot has manifested flare-ups that manifest symptoms that 
more nearly approximate a superficial unstable scar with 
frequent loss of covering of skin over the scar, as required 
for a 10 percent disability rating under Diagnostic Code 
7803.  

The evidence includes medical evidence of onychomycosis of 
the toenails of the right foot, including treatment in March 
2006.  The evidence includes a history at the May 2006 VA 
(QTC) examination of treatment for tinea pedis, and the 
veteran's report of constant exudation, ulcer formation, 
itching, shedding, and crusting.  Clinical examination in May 
2006 revealed onychomycosis of the right foot, diagnosed as 
tinea pedis.  

A May 2007 VA (QTC) examination report reflects the veteran's 
complaints of intermittent right foot exudation, ulcer 
formation, itching, shedding, and crusting; report that the 
symptoms occur intermittently, as often as three times per 
month in the summer months, with each occurrence lasting 
three weeks; 10 such flare-ups within the previous year; and 
limited mobility during such periods of flare-ups.  Clinical 
findings in May 2007 included onychomycosis and 
hyperpigmented area of the dorsal aspect of the foot and 
between the toe where previous tinea pedis was present, 
exfoliation, and hyperpigmentation.  The diagnosis was fungus 
infection of the right foot.  

At a personal hearing in September 2008, the veteran credibly 
testified that he experiences about 10 flare-ups per year of 
right foot fungus infection symptoms, especially in the 
summer, that include perspiration, exfoliation, itching, 
thickened and discolored toenails, scaliness on the sole of 
the right foot, lesions, tenderness to the touch, and painful 
cracking between the toes.  He testified that he must treat 
his foot daily with powders or sprays, and that he must 
frequently use topical ointment to treat his foot fungus.  He 
also testified that during flare-ups there is some limited 
mobility, although he is still able to walk and move his 
right foot.  The veteran testified that, at the time of the 
VA examinations, such symptoms were not flaring up.  

The Board finds that such reported symptomatology, which is 
confirmed by clinical findings, reflects that the veteran's 
fungus infection of the right foot has for the entire period 
of increased rating claim manifested flare-ups that manifests 
symptoms that more nearly approximate a superficial unstable 
scar with frequent loss of covering of skin over the scar.  
Resolving reasonable doubt in the veteran's favor, the 
criteria for a 10 percent disability rating for the veteran's 
service-connected fungus infection of the right foot have 
been met for the entire period of increased rating claim.  
38 C.F.R. § 4.118, Diagnostic Code 7813-7803.  

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal, and as such 
staged ratings are not warranted.  

The Board has also considered whether there is any other 
schedular basis for granting a disability rating in excess of 
10 percent for any period of increased rating claim, but has 
found none.  The evidence does not show that for any period 
of increased rating claim the veteran's service-connected 
fungus infection of the right foot has manifested deep scars 
that cause limited motion, or scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) (Diagnostic Code 
7801); limitation of function of the right foot in excess of 
10 percent disabling (Diagnostic Code 7805);  or dermatitis 
or eczema that involves 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period (Diagnostic 
Code 7806).  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1) (2007), but finds no evidence that the veteran's 
service-connected right foot fungus infection has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of this 
disability.  There is no evidence of hospitalization or even 
the need for frequent medical treatment in this case.  There 
is no evidence that the right foot symptoms in any way 
interfere with work.  The schedular rating criteria 
contemplates a variety of symptoms or manifestations that are 
adequate to rate the veteran's right foot fungal infection, 
including ratings on the basis scars that are ulcerative or 
tender or painful; actual limitation of motion and functional 
limitation of the foot; dermatophytosis (including 
onychomycosis and tinea pedis); dermatitis; and the need for 
specific treatment such as daily topical treatments or 
corticosteroids.  In the absence of such factors, the Board 
finds that the requirements for an extraschedular evaluation 
for the veteran's service-connected disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

A 10 percent disability rating for the veteran's service-
connected fungus infection of the right foot, for the entire 
period of increased rating claim, is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


